DETAILED ACTION
Claims 1-48 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 18 December 2019 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites “performing an initial simulation to ensure …, connectivity, …, and solution controls are properly defined.” It is unclear what is meant by “properly defined” connectivity and solution controls. There is a lack of antecedent basis for either connectivity or solution controls. Therefore it is unclear in what context they could be properly or improperly defined.
Dependent claim 43 is substantially similar to claim 20 above and is rejected for the same reasons.
Claim Rejections - 35 USC § 101 – Nonstatutory
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 47-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. See MPEP §2106.03.
Claim 47 is directed to “A computer program product … comprising: a non-volatile computer readable storage medium.” Computer-readable media can encompass non-statutory, transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. MPEP §2106.03; See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). Examiner recommends amending the claim preamble to recite 'non-transitory' to overcome this rejection. See MPEP §2106.03 and 1351 OG 212 Kappos memo titled “Subject Matter Eligibility of Computer Readable Media” (Feb. 23, 2010).
Dependent claim 48 is rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11-14, 19-24, 34-37, and 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Byar, Alan “A Crashworthiness Study of a Boeing 737 Fuselage Section” Thesis, Drexel U. (2003) [herein “Byar”] in view of US 2006/0095235 A1 Furtado, et al. [herein “Furtado”] and US patent 7,194,391 B2 Conchi, et al. [herein “Conchi”].
Claim 1 recites “1. A computer-implemented method of assessing performance of a seat.” Byar page 18 section 2.6 first paragraph discloses:
The passenger seat is a critical component of any crashworthy design. Accordingly, extensive dynamic seat testing has been conducted by the FAA as well as by other groups [31, 32, 33], Tests are conducted both to certify seats for use in commercial aircraft and to study proposed new designs for energy absorbing seats and their supporting structures.
Seat testing is assessing performance of a seat.
Claim 1 further recites “the method comprising: using one or more processors.” Byar page 45 third paragraph discloses “the simulation ran in 12 hours on a Silicon Graphics Octane with dual processors.”
Claim 1 further recites “to perform the steps of: identifying a number of critical seats designated for testing from a layout of passenger accommodation.” Byar page 25 discloses “Three rows of triple seats are installed on each side of the test section in the passenger compartment, with twelve mannequins and six anthropomorphic test dummies occupying the seats.” Without loss of generality the seats within the test section are critical seats designated for testing.
Byar does not explicitly disclose LOPA; however, in analogous art of computer modeling of aircraft for FAR compliance with crashworthiness, Conchi column 4 lines 63-64 teaches “a customer order includes an interior configuration known as a lay out of passenger accommodations or LOPA.”
Conchi column 7 lines 51-64 teach:
The simulator will subject the mathematical model to the vector and will calculate loads the acceleration will generate on the fasteners holding the seat units to the floor plate system.
An associating component 119 will order the results with the vectors. Associating the loads generated with the direction of the acceleration allows greater insight into seat unit design and may suggest alternative configurations where loads generated by a seat unit exceed the capabilities of the fasteners.
Individual seat units where the loads exceed the capabilities of the fasteners which are identified by the simulator is an identification of critical seats for testing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Byar, Furtado, and Conchi. One having ordinary skill in the art would have found motivation to use LOPA seat layout into the system of crashworthiness design studies for the advantageous purpose of suggesting alternative configurations. See Conchi column 7 lines 51-64.
Claim 1 further recites “building a computer simulation model, following a building block approach, for each identified critical seat.” Byar section 4.1 page 34 third paragraph discloses “The seat frames are modeled with beam elements, and the seat surfaces are modeled with shell elements.” The model of the seats are a built model of corresponding seats.
Byar section 4.1 page 35 discloses “The overall finite element model consists of 68,007 nodes, 53,407 shell elements, 13,824 solid elements, and 691 beam elements.” The nodes, shell elements, solid elements, and beam elements are respective building blocks of the finite element computer simulation model.
Furthermore, Byar page 21 discloses “A complete and predictive air vehicle impact simulation would include accurate modeling of the airframe, cabin components, luggage, seats, and occupants, and would capture the interaction of all such items.” Each respective item represents a correspond building block of the complete air vehicle impact simulation model.
Claim 1 further recites “testing a number of loads on each simulation model.” Byar page 21 disclose “This model may therefore be used to simulate the response of all structural components to impact loading conditions.” Simulating the response of components to impact loading conditions is testing a number of loads on the simulation model. The impact loading conditions are a number of loads.
Claim 1 further recites “and selecting critical seats for physical testing from simulation model test results according to a specified criteria assessment matrix.” Byar section 2.5 page 17 third paragraph discloses “By carefully assessing the energy dissipated by each component, it was possible to identify critical design features and to focus efficiently on optimizing the most important design components.” Important design components which are identified as critical design features are identified critical components for testing. See also Byar page 18 lines 5-6.
Byar section 3 page 22 discloses:
The test article was a 10-foot long Boeing 737 (B737) fuselage section and is shown in Figure 1 as it is suspended by a hook at the drop test facility. The section was dropped from a 14-foot height, resulting in a 30-ft/sec initial impact velocity.
The drop test of the physical fuselage section is physical testing.
Byar does not explicitly disclose choosing physical testing according to specified criteria; however, in analogous art of vehicle crashworthiness testing, Furtado claim 1 preamble discloses “meeting a desired objective.” Furtado paragraph 35 lines 7-12 teaches:
After running the optimizations on each individual parameter, those that have little or no significance to the target outcome are discarded. Next, carry out the rear impact analyses with combinations of the remaining parameters to determine the best ranges and combinations.
The desired objective and target outcome correspond with specified criteria.
Furtado paragraph 37 last sentence teaches:
One skilled in the art will realize that the process significantly reduces development cost and time by reducing the number of sled tests and by only running the detailed and time intensive assimilations on parameters known to be significant to the outcome.
Reducing the number of sled tests is only doing physical testing according to the parameters identified as critical to the outcome. Thus, the specified criteria are used in deciding whether or not to perform physical testing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Byar and Furtado. One having ordinary skill in the art would have found motivation to use target outcome results according to parameters into the system of crashworthiness design studies for the advantageous purpose of “significantly reduces development cost and time.” See Furtado paragraph 37 last sentence.
Claim 11 further recites “11. The method of claim 1, wherein testing loads on each simulation model includes loads of: 14g down; and 16g forward.” Byar page 26 second paragraph discloses “this particular test resulted in peak acceleration pulse of approximately 12 to 14g.” 14g is within the range of 14-16g. Byar page 77 discloses “the magnitude of the fundamental pulse as approximately 18g.”
Byar page 141 lines 1-2 disclose “a 9g longitudinal acceleration pulse combined with a 30 ft/s vertical impact.” Byar page 154 third paragraph discloses “In addition to validating the basic simulation, studies were conducted addressing the properties and effect of luggage, the effect of a roll angle at impact, and the effect of combining vertical and longitudinal impacts.” Combining vertical and longitudinal impacts is combining downwards and forwards loads. As discuss immediately above, acceleration loads within the range of 14-16g is within the range of accelerations disclosed by Byar.
Claim 12 further recites “12. The method of claim 1, wherein the criteria assessment matrix relates a number of test cases to a number of structural seat criteria and a number of occupant safety criteria.” Byar page 6 line 5 discloses “designs for optimizing occupant survivability.” Occupant survivability is an occupant safety criteria. Byar page 2 third paragraph discloses “show the overall pattern of deformation as a function of time, predict potential component failures.” Deformation and component failures are structural criteria.
Byar does not explicitly disclose choosing physical testing according to specified criteria; however, in analogous art of vehicle crashworthiness testing, Furtado claim 1 preamble discloses “meeting a desired objective.” Furtado paragraph 35 lines 7-12 teaches:
After running the optimizations on each individual parameter, those that have little or no significance to the target outcome are discarded. Next, carry out the rear impact analyses with combinations of the remaining parameters to determine the best ranges and combinations.
The desired objective and target outcome correspond with specified criteria.
Furtado paragraph 37 last sentence teaches:
One skilled in the art will realize that the process significantly reduces development cost and time by reducing the number of sled tests and by only running the detailed and time intensive assimilations on parameters known to be significant to the outcome.
Reducing the number of sled tests is only doing physical testing according to the parameters identified as critical to the outcome. Thus, the specified criteria are structural and safety criteria.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Byar and Furtado. One having ordinary skill in the art would have found motivation to use target outcome results according to parameters into the system of crashworthiness design studies for the advantageous purpose of “significantly reduces development cost and time.” See Furtado paragraph 37 last sentence.
Claim 13 further recites “13. The method of claim 12, wherein the structural seat criteria comprise at least one of: floor reaction loads; seatbelt attachment loads; structural deformation; critical strains; von Mises stresses; or track fitting interface shear stress.” From the above list of alternatives the Examiner is selecting “structural deformation.”
Byar page 2 third paragraph discloses “show the overall pattern of deformation as a function of time, predict potential component failures.” Deformation and component failures are structural criteria.
Claim 14 further recites “14. The method of claim 12, wherein the occupant safety criteria comprise at least one of: head path; head displacement, velocity, and acceleration, head injury criteria; oblique neck injury criteria; lumbar forces; pelvic acceleration; or femur loads.” From the above list of alternatives the Examiner is selecting “femur loads.”
Byar page 19 first paragraph discloses “maximum permissible injury criteria are specified.” Byar page 19 second paragraph lines 10-11 disclose “both the automotive and aviation industries to predict potential injuries by calculating, for example, lumbar or femur loads during impact.”
Claim 19 further recites “19. The method of claim 1, wherein testing loads on each simulation model further comprises: defining a model to be analyzed; specifying an intended use of the model and a scope of analysis; determining a number of data requirements for the simulation.” Byar section 4.1 is titled “Overview of Model.” The model is a defined model.
Byar title discloses “Crashworthiness.” Crashworthiness is an intended use.
Byar title discloses “Boeing 737 Fuselage Section.” A Boeing 737 fuselage section is a scope of analysis.
The corresponding data disclosed within the entirety of Byar are a corresponding determined set of data requirements for the simulation.
Claim 19 further recites “and preparing a model interface setup comprising integration of the seat model, a virtual anthropomorphic test device, seat track, and floor deformation fixtures.” Furthermore, Byar page 21 discloses “A complete and predictive air vehicle impact simulation would include accurate modeling of the airframe, cabin components, luggage, seats, and occupants, and would capture the interaction of all such items.” Byar page 34 last paragraph line 5 discloses “the seat tracks.”
Byar page 34 second paragraph discloses “The fuselage section is modeled primarily with shell elements. This includes the fuselage skin, the frames, the floor and its supporting beams, the cargo door, and the camera mounts.” The floor and its supporting beams are a floor and deformation fixtures.
Byar page 104 discloses “Although the six anthropomorphic test dummies (ATDs) were not included in the simulation.” Here Byar teaches a virtual ATD was not used; however, it at once discloses the possibility that a virtual ATD could be used in the simulation. Use of an anthropomorphic test dummies (ATD) is disclosed as a potential alternative and use of a virtual ATD is not discouraged by this disclosure.
Claim 20 further recites “20. The method of claim 1, wherein testing a number of loads on each simulation model further comprises: performing an initial simulation to ensure total mass.” Byar page 36 second paragraph discloses “The total weight of the finite element model is 8,974 lbs, and total weight of the test article was 8,870 lbs.” This is a comparison of total weight which corresponds to ensuring a total mass.
Claim 20 further recites “to ensure …connectivity.” Byar page 148 last paragraph discloses “A second modification in the model was to join all structural members together directly, rather than simulate the rivets and bolts.” Joining all structural members together is ensuring proper connectivity.
Claim 20 further recites “to ensure …material properties.” Byar page 151 second paragraph discloses “The second parameter studied was the effect of material yield stress, which was reduced by 20% to account for the effects of corrosion and fatigue. However, the sensitivity of the simulation to material yield strength was found to be moderate, rather than decisive.” Studying a material yield stress parameter is ensuring the corresponding material properties are properly defined.
Claim 20 further recites “to ensure …and solution controls are properly defined.” As discussed under §112 above, “solution controls” is indefinite. For purposes of compact prosecution the Examiner is interpreting any control parameter or condition which is necessary for calculating the simulation result solution is a “solution control.”
Byar page 43 last paragraph discloses:
One of the key parameters in performing the explicit time integration for the transient responses of a dynamic equation is the value of the integration time step,                         
                            ∆
                            t
                        
                    . Based on the Courant-Friedrichs-Lewy condition [8], convergence of the solution can be achieved if                         
                            ∆
                            t
                        
                     is set to be smaller than the time required for an acoustic wave to travel through the smallest element in the mesh.
Using the Courant-Friedrichs-Lewy condition to control the integration time step value is using a solution control. Ensuring the time step is smaller than the time required for an acoustic wave to travel through the smallest element in the mesh is ensuring the time step size control limits are properly defined.
Claim 20 further recites “and evaluating mesh discretization.” Byar page 4 last paragraph discloses “An effort was made in the present study to adopt the level of modeling detail needed to capture the basic buckling and crushing behavior of the fuselage structure. This should permit the simulation to accurately calculate the basic acceleration pulse that is experienced by critical cabin items and occupants.” The mesh level of detail necessary to capture buckling and crushing is an evaluation of mesh discretization.
Claim 20 further recites “and strain rate sensitivities to ensure the model is defined properly.” Byar page 117 third paragraph discloses “An element failure criterion was implemented in the simulation to determine if the resulting impact response would more accurately represent the experimental impact response of the test article. … The failure criterion option that was selected for study is effective plastic strain, with a failure limit set at 12 percent.” Evaluating whether a plastic strain criteria would more accurately represent the test article is evaluating strain rate sensitivities to ensure the model is properly defined.
Claim 21 further recites “21. The method of claim 1, further comprising evaluating simulation model test results for: energy balance.” Byar page 16 last line to page 17 first paragraph disclose “Finite element impact simulations, on the other hand, provide a convenient way for identifying and optimizing energy absorption of individual components within a structure.” Using a finite element simulation to determine energy absorption is considering an energy balance.
Claim 21 further recites “mass and moment of inertia.” Byar page 34 last paragraph discloses “The masses of the mannequins and dummies are distributed on the lower seat surfaces, to approximate the loading of occupants on seat cushions. This was done to approximate the delay that occurs in transferring inertial forces from the occupants to the seat tracks.” The masses are mass. The inertial forces are moments of inertia.
Claim 21 further recites “penetration check.” Byar page 45 second paragraph discloses “A boxed area was also selected around the lower fuselage where all included nodes were prevented from penetrating the impact surface. It was found that no observable frame to frame or frame to skin penetrations occurred.” Considering penetration of the impact surface is conducting at least one kind of penetration check.
Claim 21 further recites “virtual anthropomorphic test device kinematic evaluation.” Byar page 19 second paragraph line 8 disclose “the kinematic behavior of test dummies.” Byar page 104 discloses “Each [anthropomorphic test dummies (ATD)] had an accelerometer mounted near the pelvis, which is close to the seat surface.” The kinematic behavior and acceleration of the ATDs is evaluating kinematics of the ATDs.
Claim 21 further recites “and floor interface load check.” Byar page 81 last paragraph disclose “Load time history plots are significant because they can be used to predict the conditions under which the supporting structure may fail, assuming that a failure load is known experimentally.” Determining the conditions under which the support structures may fail is evaluating a floor interface load check. The floor is a support structure of the fuselage.
Claim 22 further recites “22. The method of claim 1, further comprising: comparing simulation model test results of each selected critical seat to physical test results of a counterpart seat; and determining if the seat models reproduce the same behavior as equivalent physical seats within specified error limits.” Byar page 46 chapter 5 second paragraph discloses “The overall comparison of experimental and simulation results will serve to establish confidence in the fidelity and predictive capability of the simulation.”
Claim 23 further recites “23. The method of claim 22, further comprising: evaluating a virtual anthropomorphic test device; evaluating seat structural response; and evaluating an assembly of the virtual anthropomorphic test device and seat.” Byar page 104 disclose:
Each [anthropomorphic test dummies (ATD)] had an accelerometer mounted near the pelvis, which is close to the seat surface. These experimental results from the ATD were compared with simulation results from the seat cushion itself. Thus while the comparison does not use identical points, the proximity of the seat cushion to the accelerometer on the ATD provides a reasonable point of comparison.
The comparison of acceleration data of the experimental results and the simulation results is evaluating a ATD and evaluating an assembly of ATD and seat. Byar page 93 fourth paragraph lines 3-4 disclose “seat frames undergo plastic deformation, also affecting the forces transferred to the seat tracks.” The deformation of the seats is an evaluation of seat structural response. Plastic deformation is a structural response.
Byar page 32 second paragraph disclose “masses for the test dummies and mannequins were distributed on seat surfaces.” Distributing the mass of the test dummies onto seat surfaces is evaluating an assembly of ATD and seat. 
Claim 24 recites “24. A system for assessing performance of a seat.” Byar page 18 section 2.6 first paragraph discloses:
The passenger seat is a critical component of any crashworthy design. Accordingly, extensive dynamic seat testing has been conducted by the FAA as well as by other groups [31, 32, 33], Tests are conducted both to certify seats for use in commercial aircraft and to study proposed new designs for energy absorbing seats and their supporting structures.
Seat testing is assessing performance of a seat.
Claim 24 further recites “the system comprising: a storage device configured to store program instructions; and one or more processors operably connected to the storage device and configured to execute the program instructions.” Byar page 45 third paragraph discloses “the simulation ran in 12 hours on a Silicon Graphics Octane with dual processors.” Byar page 32 first paragraph discloses “A finite element model of the fuselage test section was developed using the PATRAN computer software code.” A computer has memory which is a storage device. Software code is program instructions.
Claim 24 further recites “to cause the system to: identify a number of critical seats designated for testing from a layout of passenger accommodation.” Byar page 25 discloses “Three rows of triple seats are installed on each side of the test section in the passenger compartment, with twelve mannequins and six anthropomorphic test dummies occupying the seats.” Without loss of generality the seats within the test section are critical seats designated for testing.
Byar does not explicitly disclose LOPA; however, in analogous art of computer modeling of aircraft for FAR compliance with crashworthiness, Conchi column 4 lines 63-64 teaches “a customer order includes an interior configuration known as a lay out of passenger accommodations or LOPA.”
Conchi column 7 lines 51-64 teach:
The simulator will subject the mathematical model to the vector and will calculate loads the acceleration will generate on the fasteners holding the seat units to the floor plate system.
An associating component 119 will order the results with the vectors. Associating the loads generated with the direction of the acceleration allows greater insight into seat unit design and may suggest alternative configurations where loads generated by a seat unit exceed the capabilities of the fasteners.
Individual seat units where the loads exceed the capabilities of the fasteners which are identified by the simulator is an identification of critical seats for testing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Byar, Furtado, and Conchi. One having ordinary skill in the art would have found motivation to use LOPA seat layout into the system of crashworthiness design studies for the advantageous purpose of suggesting alternative configurations. See Conchi column 7 lines 51-64.
Claim 24 further recites “build a computer simulation model, following a building block approach, for each identified critical seat.” Byar section 4.1 page 34 third paragraph discloses “The seat frames are modeled with beam elements, and the seat surfaces are modeled with shell elements.” The model of the seats are a built model of corresponding seats.
Byar section 4.1 page 35 discloses “The overall finite element model consists of 68,007 nodes, 53,407 shell elements, 13,824 solid elements, and 691 beam elements.” The nodes, shell elements, solid elements, and beam elements are respective building blocks of the finite element computer simulation model.
Furthermore, Byar page 21 discloses “A complete and predictive air vehicle impact simulation would include accurate modeling of the airframe, cabin components, luggage, seats, and occupants, and would capture the interaction of all such items.” Each respective item represents a correspond building block of the complete air vehicle impact simulation model.
Claim 24 further recites “test a number of loads on each simulation model.” Byar page 21 disclose “This model may therefore be used to simulate the response of all structural components to impact loading conditions.” Simulating the response of components to impact loading conditions is testing a number of loads on the simulation model. The impact loading conditions are a number of loads.
Claim 24 further recites “and select critical seats for physical testing from simulation model test results according to a specified criteria assessment matrix.” Byar section 2.5 page 17 third paragraph discloses “By carefully assessing the energy dissipated by each component, it was possible to identify critical design features and to focus efficiently on optimizing the most important design components.” Important design components which are identified as critical design features are identified critical components for testing. See also Byar page 18 lines 5-6.
Byar section 3 page 22 discloses:
The test article was a 10-foot long Boeing 737 (B737) fuselage section and is shown in Figure 1 as it is suspended by a hook at the drop test facility. The section was dropped from a 14-foot height, resulting in a 30-ft/sec initial impact velocity.
The drop test of the physical fuselage section is physical testing.
Byar does not explicitly disclose choosing physical testing according to specified criteria; however, in analogous art of vehicle crashworthiness testing, Furtado claim 1 preamble discloses “meeting a desired objective.” Furtado paragraph 35 lines 7-12 teaches:
After running the optimizations on each individual parameter, those that have little or no significance to the target outcome are discarded. Next, carry out the rear impact analyses with combinations of the remaining parameters to determine the best ranges and combinations.
The desired objective and target outcome correspond with specified criteria.
Furtado paragraph 37 last sentence teaches:
One skilled in the art will realize that the process significantly reduces development cost and time by reducing the number of sled tests and by only running the detailed and time intensive assimilations on parameters known to be significant to the outcome.
Reducing the number of sled tests is only doing physical testing according to the parameters identified as critical to the outcome. Thus, the specified criteria are used in deciding whether or not to perform physical testing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Byar and Furtado. One having ordinary skill in the art would have found motivation to use target outcome results according to parameters into the system of crashworthiness design studies for the advantageous purpose of “significantly reduces development cost and time.” See Furtado paragraph 37 last sentence.
Dependent claim 34 is substantially similar to claim 11 above and is rejected for the same reasons.
Dependent claims 35-37 are substantially similar to claims 12-14 above and are rejected for the same reasons.
Dependent claims 42-44 are substantially similar to claims 19-21 above and are rejected for the same reasons.
Dependent claims 45 and 46 are substantially similar to claims 22 and 23 above and are rejected for the same reasons.
Claim 47 recites “47. A computer program product for seat certification for aircraft under emergency landing dynamic loading conditions.” Byar page 8 last paragraph discloses “simulating aircraft structures under dynamic loading conditions.” Byar abstract discloses “Crashworthiness simulations of aircraft.” Simulated crashworthiness is simulating an emergency landing condition.
Byar page 18 third paragraph discloses “Tests are conducted both to certify seats for use in commercial aircraft and to study proposed new designs for energy absorbing seats and their supporting structures.” Certifying seats for use in an aircraft is a seat certification.
Claim 47 further recites “the computer program product comprising: a non-volatile computer readable storage medium having program instructions embodied therewith, the program instructions executable by a number of processors to cause a number of processors to perform.” Byar page 45 third paragraph discloses “the simulation ran in 12 hours on a Silicon Graphics Octane with dual processors.” Byar page 32 first paragraph discloses “A finite element model of the fuselage test section was developed using the PATRAN computer software code.” A computer has memory which is a storage medium. Software code is program instructions.
Claim 47 further recites “the steps of: identifying a number of critical seats designated for testing from a layout of passenger accommodation.” Byar page 25 discloses “Three rows of triple seats are installed on each side of the test section in the passenger compartment, with twelve mannequins and six anthropomorphic test dummies occupying the seats.” Without loss of generality the seats within the test section are critical seats designated for testing.
Byar does not explicitly disclose LOPA; however, in analogous art of computer modeling of aircraft for FAR compliance with crashworthiness, Conchi column 4 lines 63-64 teaches “a customer order includes an interior configuration known as a lay out of passenger accommodations or LOPA.”
Conchi column 7 lines 51-64 teach:
The simulator will subject the mathematical model to the vector and will calculate loads the acceleration will generate on the fasteners holding the seat units to the floor plate system.
An associating component 119 will order the results with the vectors. Associating the loads generated with the direction of the acceleration allows greater insight into seat unit design and may suggest alternative configurations where loads generated by a seat unit exceed the capabilities of the fasteners.
Individual seat units where the loads exceed the capabilities of the fasteners which are identified by the simulator is an identification of critical seats for testing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Byar, Furtado, and Conchi. One having ordinary skill in the art would have found motivation to use LOPA seat layout into the system of crashworthiness design studies for the advantageous purpose of suggesting alternative configurations. See Conchi column 7 lines 51-64.
Claim 47 further recites “building a computer simulation model, following a building block approach, for each identified critical seat.” Byar section 4.1 page 34 third paragraph discloses “The seat frames are modeled with beam elements, and the seat surfaces are modeled with shell elements.” The model of the seats are a built model of corresponding seats.
Byar section 4.1 page 35 discloses “The overall finite element model consists of 68,007 nodes, 53,407 shell elements, 13,824 solid elements, and 691 beam elements.” The nodes, shell elements, solid elements, and beam elements are respective building blocks of the finite element computer simulation model.
Furthermore, Byar page 21 discloses “A complete and predictive air vehicle impact simulation would include accurate modeling of the airframe, cabin components, luggage, seats, and occupants, and would capture the interaction of all such items.” Each respective item represents a correspond building block of the complete air vehicle impact simulation model.
Claim 47 further recites “testing a number of loads on each simulation model.” Byar page 21 disclose “This model may therefore be used to simulate the response of all structural components to impact loading conditions.” Simulating the response of components to impact loading conditions is testing a number of loads on the simulation model. The impact loading conditions are a number of loads.
Claim 47 further recites “and selecting critical seats for physical testing from simulation model test results according to a specified criteria assessment matrix.” Byar section 2.5 page 17 third paragraph discloses “By carefully assessing the energy dissipated by each component, it was possible to identify critical design features and to focus efficiently on optimizing the most important design components.” Important design components which are identified as critical design features are identified critical components for testing. See also Byar page 18 lines 5-6.
Byar section 3 page 22 discloses:
The test article was a 10-foot long Boeing 737 (B737) fuselage section and is shown in Figure 1 as it is suspended by a hook at the drop test facility. The section was dropped from a 14-foot height, resulting in a 30-ft/sec initial impact velocity.
The drop test of the physical fuselage section is physical testing.
Byar does not explicitly disclose choosing physical testing according to specified criteria; however, in analogous art of vehicle crashworthiness testing, Furtado claim 1 preamble discloses “meeting a desired objective.” Furtado paragraph 35 lines 7-12 teaches:
After running the optimizations on each individual parameter, those that have little or no significance to the target outcome are discarded. Next, carry out the rear impact analyses with combinations of the remaining parameters to determine the best ranges and combinations.
The desired objective and target outcome correspond with specified criteria.
Furtado paragraph 37 last sentence teaches:
One skilled in the art will realize that the process significantly reduces development cost and time by reducing the number of sled tests and by only running the detailed and time intensive assimilations on parameters known to be significant to the outcome.
Reducing the number of sled tests is only doing physical testing according to the parameters identified as critical to the outcome. Thus, the specified criteria are used in deciding whether or not to perform physical testing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Byar and Furtado. One having ordinary skill in the art would have found motivation to use target outcome results according to parameters into the system of crashworthiness design studies for the advantageous purpose of “significantly reduces development cost and time.” See Furtado paragraph 37 last sentence.
Dependent Claims 2, 3, 5, 6, 25, 26, 28, 29, and 48
Claims 2, 3, 5, 6, 25, 26, 28, 29, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Byar, Furtado, and Conchi as applied to claims 1, 24, and 47 above, and further in view of Vassilakos, G., et al. "Orion Crew Module Landing System Simulation and Verification" IEEE Aerospace Conf. (2011) [herein “Vassilakos”].
Claim 2 further recites “2. The method of claim 1, further comprising: building a computer simulation model of a deployable airbag following a second building block approach.” Byar does not explicitly disclose simulating airbags; however, in analogous art of aerospace simulation and verification, Vassilakos page 2 left column seventh paragraph teach “The preferred approach is to perform testing in three phases: 1) Elemental, 2) Scale Boilerplate, and 3) Prototype.” Each phase is a corresponding part of a hierarchical building block approach.
Vassilakos section 4 is titled “Airbag testing.” Vassilakos page 5 left column first line discloses “The Wang-Nefske airbag model in LS-DYNA was used.” The airbag model is a built computer simulation of a deployable airbag.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Byar, Furtado, Conchi, and Vassilakos. One having ordinary skill in the art would have found motivation to use airbag testing into the system of crashworthiness design studies because “The ability of LS-DYNA to accurately predict the response is dependent on each of these [parameter] decisions. As a consequence, there is great value in performing physical tests to provide data for comparison against analytical models that exercise the various options.” See Vassilakos page 2 left column seventh paragraph.
Claim 2 further recites “testing performance of the airbag simulation model during a simulated deployment; and evaluating airbag simulation model test results against physical test results of a counterpart airbag.” Vassilakos page 5 right column figures 8-10 show various comparisons of a physical test and simulation results. At least the airbag simulation airbag pressures and accelerations are simulated test performance during a simulated deployment. The comparison is an evaluation of the airbag simulation against a physical test of a counterpart airbag.
Claim 3 further recites “3. The method of claim 2, wherein the airbag is deployable from a bulkhead in front of an identified critical seat in the layout of passenger accommodation.” Where the airbag is located is a recitation of intended use which is not given patentable weight.
As discussed under claim 1 above, Conchi teaches LOPA.
Claim 5 further recites “5. The method of claim 2, wherein testing deployment and performance of the airbag model comprises at least one of: time to firing; volume and shape; fold pattern; deployment path; venting and stiffness; or tether to control airbag shape.” From the above list of alternatives the Examiner is selecting “volume and shape.”
Vassilakos page 5 right column figure 8 shows a volume and shape of the simulated airbag deployment.
Claim 6 further recites “6. The method of claim 2, wherein the model of the deployable airbag is built according to a number of criteria including at least one of: regulatory requirements; occupant restraint protocol; occupant coverage; proximity of the airbag to a feature in an aircraft interior; time to firing; accelerometers and locations; or inflator mass flow.” From the above list of alternatives the Examiner is selecting “accelerometers and locations.”
Vassilakos page 5 right column figure 10 shows “simulation acceleration histories.” The acceleration histories are results of an accelerometer criteria at corresponding locations.
Dependent claims 25, 26, 28, and 29 are substantially similar to claims 2, 3, 5, and 6 above and are rejected for the same reasons.
Dependent claim 48 is substantially similar to claim 2 above and is rejected for the same reasons.
Dependent Claims 15-18 and 38-41
Claims 15-18 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Byar, Furtado, and Conchi as applied to claims 1 and 24 above, and further in view of US patent 7,715,994 B1 Richards, et al. [herein “Richards”] and Vassilakos, G., et al. "Orion Crew Module Landing System Simulation and Verification" IEEE Aerospace Conf. (2011) [herein “Vassilakos”].
Claim 15 further recites “15. The method of claim 1, wherein building the finite element model for each identified critical seat further comprises: modeling a number of materials comprising the seat.” Byar page 35 last line to page 36 first line discloses “Material properties were taken from a standard aviation textbook.” Material properties correspond with a number of materials comprising the seat and frame.
Claim 15 further recites “evaluating material model predictions against physical test results of counterpart materials.” Byar page 46 chapter 5 second paragraph discloses “The overall comparison of experimental and simulation results will serve to establish confidence in the fidelity and predictive capability of the simulation.” 
But Byar does not explicitly disclose comparing material models against physical test results; however, in analogous art of finite element modeling of aircraft, Richards column 1 lines 43-50 teaches:
the models are also only as accurate as the material properties assumed in the analysis. These material properties are usually derived from small (1 inx10 in) uniaxial coupon tests, the results of which are assumed to be appropriate for the three-dimensional structure. The development of FEM models is extremely labor intensive and requires costly experimental validation to ensure that the models accurately reflect reality.
Uniaxial coupon tests are physical test results of material properties. Experimental validation is evaluating material model predictions against the physical test results.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Byar, Furtdao, Conchi, and Richards. One having ordinary skill in the art would have found motivation to use material properties verified by coupon tests into the system of crashworthiness design studies for the advantageous purpose of ensuring the model accurately reflect reality. See Richards column 1 lines 43-50.
Claim 15 further recites “modeling joints between a number of components comprising the seat.” Byar page 149 first paragraph lines 5-6 disclose “to model these joints in greater detail, with explicitly modeled rivets, in order to assess the affect of including rivets in the simulation.” Modeling rivet joints in the simulation is modeling joints between components, including seat components.
Claim 15 further recites “evaluating joint model predictions against physical test results of counterpart joints.” Byar page 46 chapter 5 second paragraph discloses “The overall comparison of experimental and simulation results will serve to establish confidence in the fidelity and predictive capability of the simulation.”
Byar page 148 last sentence discloses “the early initial acceleration peaks sometimes seen in the simulation results could be explained in part due to the direct element-to-element connection of joined sections, leading to slightly stiffer joints.” Comparing the acceleration peaks of the simulation results with the experimental results is evaluating the joint model predictions against the physical test results.
Claim 15 further recites “modeling each component comprising the seat, including properties of materials comprising each component.” Byar page 35 last line to page 36 first line discloses “Material properties were taken from a standard aviation textbook.” Material properties correspond with a number of materials comprising the seat and frame.
Claim 15 further recites “evaluating component model predictions against physical test results of counterpart components.” Byar page 46 chapter 5 second paragraph discloses “The overall comparison of experimental and simulation results will serve to establish confidence in the fidelity and predictive capability of the simulation.”
Byar does not explicitly disclose evaluating at the component model level against physical tests; however, in analogous art of aerospace simulation and verification, Vassilakos page 2 left column seventh paragraph teach “The preferred approach is to perform testing in three phases: 1) Elemental, 2) Scale Boilerplate, and 3) Prototype.”
Vassilakos page 2 left column last paragraph teaches “The elemental phase features small test articles and is useful for demonstrating basic physics.” Vassilakos page 2 right column first paragraph teaches “The scale boilerplate phase brings larger scale and some real-world complications, such as structural flexibility.” Vassilakos page 7 figure 16 shows an example of a boilerplate. Either the small test articles and/or the boilerplate used for testing are evaluated component models.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Byar, Furtado, Conchi, Richards, and Vassilakos. One having ordinary skill in the art would have found motivation to use small article and boilerplate testing into the system of crashworthiness design studies because “The ability of LS-DYNA to accurately predict the response is dependent on each of these [parameter] decisions. As a consequence, there is great value in performing physical tests to provide data for comparison against analytical models that exercise the various options.” See Vassilakos page 2 left column seventh paragraph.
Claim 15 further recites “modeling a number of sub-systems of the seat, wherein each sub-system comprises a portion of the components comprising the seat, including joints between components.” Byar page 149 first paragraph lines 5-6 disclose “to model these joints in greater detail, with explicitly modeled rivets, in order to assess the affect of including rivets in the simulation.” Modeling rivet joints in the simulation is modeling joints between components.
Claim 15 further recites “evaluating sub-system model predictions against physical test results of counterpart sub-systems.” Byar page 46 chapter 5 second paragraph discloses “The overall comparison of experimental and simulation results will serve to establish confidence in the fidelity and predictive capability of the simulation.”
Claim 15 further recites “and modeling the complete deployable seat.” Byar page 150 third paragraph lines 1-3 disclose “the current model can be extended to include the complete air vehicle, and still remain within current practical computing limits for performing dynamic impact simulations.” Modeling the complete air vehicle is modeling the complete deployed seat.
Claim 16 further recites “16. The method of claim 15, wherein the properties of materials comprising seat components comprise at least one of: Young's modulus; Poisson's ratio yield strength; ultimate strength; shear; bearing; elongation; displacement; or density.” From the above list of alternatives the Examiner is selecting “Young’s modulus.”
Byar page 42 discloses “E (Young’s Modulus).”
Furthermore, Byar page 43 first line discloses “Poisson’s Ratio.” Byar page 113 third paragraph discusses “yield strength.” Byar page 65 lines 10-12 disclose “This leads to significant shear force being exerted on the upper doorframe between FS 460 and FS 480. This in turn causes plastic deformation to develop, as will be shown at later times.” Shear force is a shear. Deformation is a displacement.
Claim 17 further recites “17. The method of claim 15, wherein modeling is performed for one or more of the following components: seat track; seat fitting to the seat track, including stud and shear plunger; bottom cushions; back cushions; seatbelt; shackles; discrete energy absorbers; or seat components in a primary load path.” From the above list of alternatives the Examiner is selecting “seat track.”
Byar page 34 last paragraph line 5 discloses “the seat tracks.” The seat tracks are modeling of at least a seat track component.
Claim 18 further recites “18. The method of claim 15, wherein modeling is performed for one or more of the following sub-systems: lower structure including legs, cross-tubes, seat pans, and spreaders; upper structure including seat back and seatback control mechanism; seat cushions including bottom and back cushions; restraint system including seatbelt and shackles; or items of mass including tray table and footrest.” From the above list of alternatives the Examiner is selecting “seat cushions.”
Byar page 34 last paragraph discloses “the loading of occupants on seat cushions.”
Dependent claims 38-41 are substantially similar to claims 15-18 above and are rejected for the same reasons.
Allowable Subject Matter
Claims 4, 7-10, 27, and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Byar, Alan “A Crashworthiness Study of a Boeing 737 Fuselage Section” Thesis, Drexel U. (2003) [herein “Byar”] teaches a finite element simulation for crashworthiness modeling an aircraft fuselage section and validating the results by comparison with a drop test of a physical fuselage section.
US patent 7,194,391 B2 Conchi, et al. [herein “Conchi”] teaches LOPA in the context of simulating loads of a passenger compartment. Conchi’s computer model includes the floor plate and loads on fasteners based on seat position. Conchi abstract teaches the load analysis is conducted to demonstrate FAR compliance.
US 2006/0095235 A1 Furtado, et al. [herein “Furtado”] teaches simulating automotive seat assemblies. Furtado paragraphs 35-37 teach using finite element method (FEM) optimizations to reduce the number of physical sled tests.
US patent 7,715,994 B1 Richards, et al. [herein “Richards”] column 1 teaches developing FEM models using coupon tests to determine material properties.
US patent 11,244,088 B2 Shah [herein “Shah”] title teaches finite element modeling with including a crash test dummy. Shah column 11 teaches optimization of parameters using “a design of experiments (DOE) algorithm solution” and “DOE matrix.”
Vassilakos, G., et al. "Orion Crew Module Landing System Simulation and Verification" IEEE Aerospace Conf. (2011) [herein “Vassilakos”] page 2 left column teaches a hierarchical modeling approach of three phases: 1) Elemental, 2) Scale Boilerplate, and 3) Prototype.” Vassilakos section 4 teaches finite element testing of airbags. Vassilakos also teaches comparing physical airbag tests with simulation airbag tests.

Regarding claims 4 and 27:
US patent 8,392,162 B2 Wu, et al. [herein “Wu”] column 3 liens 11-12 teaches “Each of these foldings may be simulated, for example, with an explicit finite element model.” But Wu fails to teach evaluating folding and packaging model predictions against a physical test result.
Vassilakos fails to evaluate the folding or packing of the airbag.
None of the references taken either alone or in combination with the prior art of record disclose “evaluating folding and packaging model predictions against physical test results of counterpart folding and packaging” in combination with the remaining elements and features of the claimed invention.

Regarding claims 7-10 and 30-33:
None of the references taken either alone or in combination with the prior art of record disclose “wherein critical seats have weights above a first specified threshold and cross-beams have bending attributes above a second specified threshold” in combination with the remaining elements and features of the claimed invention.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiaochuan, L., et al. "Crash Simulation and Drop Test of Civil Airplane Fuselage Section" IEEE Int'l Conf. on Mechatronic Sciences Electric Engineering & Computer, pp. 3017-3021 (2013)
teaches
A CAD model of a test fuselage; drop testing; LS-DYNA; anthropomorphic test dummy (ATD); and correlating test and simulation data to show the simulation accurately captures the crushing and buckling pattern.
US 8,407,033 B2 Cooper et al.

Modeling Dynamic Response Changes in an Anthropomorphic Dummy


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        17 June 2022